NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 


                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted November 26, 2014* 
                               Decided December 8, 2014 
                                             
                                         Before 
 
                          ANN CLAIRE WILLIAMS, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 13‐3699 
 
MERRICK S. RAYLE,                              Appeal from the United States Tax Court.
      Petitioner‐Appellant,                     
                                               No. 8466‐13S 
      v.                                        
                                               John O. Colvin, 
COMMISSIONER OF INTERNAL                       Chief Judge. 
REVENUE, 
      Respondent‐Appellee. 
                                       O R D E R 

      Merrick Rayle appeals from the Tax Court’s dismissal of his small tax case. 
Because we lack jurisdiction over the appeal, we dismiss. 

       The Internal Revenue Service mailed a notice of deficiency to Rayle’s last known 
address on January 8, 2013, triggering a 90‐day deadline for him to challenge the 
deficiency determination. See 26 U.S.C. § 6213(a). The notice informed Rayle that he 
owed unpaid taxes and penalties for tax years 2009 and 2010, and that he could contest 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 13‐3699                                                                                Page 2 
 
the IRS’s determination by filing a petition with the Tax Court by April 8, 2013—90 days 
after the notice of deficiency was mailed. By statute the Tax Court “shall have no 
jurisdiction” to hear a challenge to a deficiency determination if the taxpayer’s petition is 
filed after this 90‐day deadline. See id.; Petrulis v. C.I.R., 938 F.2d 78, 79 (7th Cir. 1991); 
Meruelo v. C.I.R., 691 F.3d 1108, 1115 (9th Cir. 2012); Selgas v. C.I.R., 475 F.3d 697, 699 (5th 
Cir. 2007).   

       The notice of deficiency also informed Rayle that simplified procedures are 
available to taxpayers who elect to contest their deficiencies as “small tax cases.” These 
small‐tax‐case procedures are available only if the amount in dispute for each tax year is 
$50,000 or less. Rayle’s case qualified because he owed a total of $36,616 in taxes and 
$7,323 in penalties. To use this procedure, Rayle needed only to check a box on the form 
that the IRS had mailed to him and return it. See 26 U.S.C. § 7463(a); T.C. Form 2, UNITED 
STATES TAX COURT, available at https://www.ustaxcourt.gov/forms/Petition_Kit.pdf (last 
visited Nov. 3, 2014).   

        The deficiency notice warned Rayle that a taxpayer who elects the “small tax 
case” procedure cannot appeal the Tax Court’s decision. Complete information on the 
procedure, the notice explained, was available by mail and on the Tax Court’s website. 
The website elaborates on the advantages to the taxpayer of small‐tax‐case proceedings: 
convenience (trials in small tax cases are held in about 15 more locations than regular tax 
trials) and streamlined procedural rules. Taxpayer Information: Starting a Case, UNITED 
STATES TAX COURT, https://www.ustaxcourt.gov/taxpayer_info_start.htm#START12 (last 
visited Nov. 3, 2014); see TAX CT. R. 174 (“Trials of small tax cases will be conducted as 
informally as possible consistent with orderly procedure, and any evidence deemed by 
the Court to have probative value shall be admissible.”). Like the notice, the website also 
alerts taxpayers that a decision in a small tax case cannot be reviewed by a United States 
Court of Appeals. See Taxpayer Information: Starting a Case, supra.   

        Ray elected to contest his tax deficiency as a small tax case by checking the 
appropriate box and returning the petition form. (Like the deficiency notice and website, 
the form also warned him that a decision in a small tax case is not appealable.) Rayle 
filed his petition on April 16, 2013, eight days after the 90‐day deadline.   

        The Commissioner moved to dismiss Rayle’s case, arguing that the Tax Court 
lacked jurisdiction because the petition was untimely. Rayle responded that his untimely 
filing should be excused because he was away from his home when the notice of 
deficiency was mailed and thus did not receive it until ten days later, on January 18, 
2013. The Tax Court granted the Commissioner’s motion and dismissed the petition for 
No. 13‐3699                                                                           Page 3 
 
lack of jurisdiction. The Tax Court explained that by statute a petition is timely only if it 
is filed within 90 days after the notice of deficiency is mailed. Rayle’s absence from home 
when the IRS mailed the notice was irrelevant, the court observed, because the statute 
required only that the IRS mail the notice to his “last known address,” not deliver it to 
him personally. 

        Rayle argues on appeal that the Tax Court erred when it refused to allow him 
extra time to submit his petition. The Commissioner responds that we cannot address 
this challenge because we lack jurisdiction to review the Tax Court’s decisions in small 
tax cases. 

        The Commissioner is correct. The Tax Court’s dismissal of a case for lack of 
jurisdiction is a “decision.” See 26 U.S.C. § 7459(c), (d). And the statute governing small 
tax cases provides that “[a] decision entered in any case in which the proceedings are 
conducted under this section shall not be reviewed in any other court and shall not be 
treated as a precedent for any other case.” Id., § 7463(b). This statutory language and the 
legislative history behind it “demonstrate that Congress intended to preclude judicial 
review of all ‘decisions’ in small tax cases.” Dexter v. C.I.R., 409 F.3d 877, 879 (7th Cir. 
2005); see Cole v. C.I.R., 958 F.2d 288, 289–90 (9th Cir. 1992). When Congress clearly 
intends a statutory provision to be jurisdictional, we must treat is as such. See Sebelius v. 
Auburn Reg’l Med. Ctr., 133 S. Ct. 817, 824 (2013). Thus we lack jurisdiction to review the 
Tax Court’s decision to dismiss Rayle’s case. 

       Rayle does not dispute that this is a small tax case, nor could he. Both the notice of 
the deficiency and the petition form warned Rayle that, by choosing to conduct his case 
as a small tax case, he would forgo judicial review of the Tax Court’s decision. Rayle 
chose the small‐tax‐case procedures by checking the appropriate box on his petition, and 
the Tax Court concurred in his choice by declining to remove the small‐tax‐case 
designation he had selected. See 26 U.S.C. § 7463(a); TAX CT. R. 171(a), (d). 

        In closing, we note that Rayle may not be without recourse. Because he did not 
file his petition within the time prescribed by § 6213(a), he may still pay the amount 
assessed by the IRS, request a refund, and—if the request is denied—sue in federal court. 
See 26 U.S.C. §§ 7422, 6512(a); Cheek v. United States, 498 U.S. 192, 206 (1991); Pagonis v. 
United States, 575 F.3d 809, 812 (8th Cir. 2009); Hudson Valley Black Press v. I.R.S., 409 F.3d 
106, 111 (2d Cir. 2005). 

                                                                                 DISMISSED.